3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 15 and 16 have been cancelled. Claims 1-14 are currently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “split unit configured to determine”, “reconstruction unit configured to reconstruct”, entropy decoding unit configured to parse”, and “split unit configured to perform” in claims 8-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy M. Harbeck (Reg. No. 70,435) on August 4th, 2022.
The application has been amended as follows: 
	Please replace claims 8-12 with the following:
8. A video coder, comprising:
a split unit configured to determine a block split policy of a current picture block based on a size relationship between a width and a height of the current picture block, and apply the block split policy to the current picture block to obtain a coding block; and
a reconstruction unit configured to reconstruct the obtained coding block to reconstruct the current picture block, wherein the split unit is further configured to:
determine whether the current picture block satisfies a first condition, wherein the first condition comprises: the width of the current picture block is less than a product of a first threshold and the height of the current picture block; or
determine whether the current picture block satisfies a second condition, wherein the second condition comprises: the height of the current picture block is less than a product of a first threshold and the width of the current picture block.

9. The video coder according to claim 8, wherein when the current picture block does not satisfy the first condition, the split unit is configured to determine that the block split policy is a split whose split direction is a vertical direction, wherein the vertical direction is perpendicular to a direction of a side on which the width of the current picture block is located.

10. The video coder according to claim 8, wherein when the current picture block does not satisfy the second condition, the split unit is configured to determine that the block split policy is a split whose split direction is a horizontal direction, wherein the horizontal direction is perpendicular to a direction of a side on which the height of the current picture block is located.

11. The video coder according to claim 8, wherein when the current picture block does not satisfy the first condition, the split unit is configured to determine that the block split policy of the current picture block does not comprise a split whose split direction is a horizontal direction, wherein the horizontal direction is perpendicular to a direction of a side on which the height of the current picture block is located.

12. The video coder according to claim 8, wherein when the current picture block does not satisfy the second condition, the split unit is configured to determine that the block split policy of the current picture block does not comprise a split whose split direction is a vertical direction, wherein the vertical direction is perpendicular to a direction of a side on which the width of the current picture block is located.
Allowable Subject Matter
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a video coding method (and video coder), comprising: determining a block split policy of a current picture block based on a size relationship between a width and a height of the current picture block; applying the block split policy to the current picture block to obtain a coding block; and reconstructing the obtained coding block to reconstruct the current picture block, wherein the determining of a block split policy of a current picture block based on a size relationship between a width and a height of the current picture block comprises: determining whether the current picture block satisfies a first condition, wherein the first condition comprises: the width of the current picture block is less than a product of a first threshold and the height of the current picture block; or determining whether the current picture block satisfies a second condition, wherein the second condition comprises: the height of the current picture block is less than a product of a first threshold and the width of the current picture block.
JANG et al. (Hereafter, “Jang”) [US 2019/0174128 A1] discloses an intra-prediction mode-based image processing method and a device therefor [See Jang, Abstract]. Particularly, a method for processing an image on the basis of an intra-prediction mode may comprise the steps of: configuring a reference sample to be used for prediction of a current block on the basis of width information and height information of the current block when the current block is a non-square block; deriving an intra-prediction mode of the current block; and generating a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode of the current block [See Jang, Abstract].
LEE et al. (Hereafter, “Lee”) [US 2020/0029077 A1] discloses a video decoding method and apparatus and a video encoding method and apparatus [See Lee, Abstract]. In video encoding and decoding, multiple partition blocks are generated by splitting a target block [See Lee, Abstract]. A prediction mode is derived for at least a part of the multiple partition blocks, among the multiple partition blocks, and prediction is performed on the multiple partition blocks based on the derived prediction mode [See Lee, Abstract]. When prediction is performed on the partition blocks, information related to the target block may be used, and information related to an additional partition block, which is predicted prior to the partition block, may be used [See Lee, Abstract].
LIM et al. (Hereafter, “Lim”) [US 2021/0227221 A1] discloses an image encoding/decoding method and apparatus [See Lim, Abstract]. The image decoding method comprises decoding size information of a quantization group from a bitstream, acquiring a delta quantization parameter of a current block on the basis of the size information of the quantization group, and deriving a quantization parameter for the current block on the basis of the delta quantization parameter [See Lim, Abstract].
Jang, Lee, and Lim fail to explicitly disclose wherein the determining of a block split policy of a current picture block based on a size relationship between a width and a height of the current picture block comprises: determining whether the current picture block satisfies a first condition, wherein the first condition comprises: the width of the current picture block is less than a product of a first threshold and the height of the current picture block; or determining whether the current picture block satisfies a second condition, wherein the second condition comprises: the height of the current picture block is less than a product of a first threshold and the width of the current picture block.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482